                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

 MELISSA CAMPANARO,

        Plaintiff,                                 Case No. 14-12876
                                                   Honorable Laurie J. Michelson
 v.                                                Magistrate Judge Elizabeth A. Stafford

 COMMISSIONER OF
 SOCIAL SECURITY,

        Defendant.


                      OPINION AND ORDER ADOPTING
           REPORT AND RECOMMENDATION [26] TO GRANT IN PART
            PLAINTIFF’S APPLICATION FOR ATTORNEY’S FEES [22]


       Melissa Campanaro’s attorney, Matthew Taylor, filed a petition for attorney’s fees under

the Social Security Act, 42 U.S.C. § 406(b), after Campanaro was awarded past-due benefits (ECF

No. 22). The Court referred the motion to Magistrate Judge Elizabeth A. Stafford who issued a

Report and Recommendation that Taylor’s motion be granted in part, reducing the fee amount by

$3,468.75—the amount Taylor could have been awarded under the Equal Access to Justice Act

had he sought those fees. Taylor now objects on the ground that he did not have a good faith basis

for seeking EAJA fees.

       EAJA fees are awarded to the “prevailing party” unless “the court finds that the position

of the United States was substantially justified.” 28 U.S.C. §2412(d)(1)(A). EAJA fees can

increase a successful claimant’s portion of past-due benefits because the “claimant’s attorney must

refun[d] to the claimant” the smaller of the two fee awards (under EAJA and 42 U.S.C. § 406(b)).

Gisbrecht v. Barnhart, 535 U.S. 789, 796 (2002). Otherwise, the attorney’s fees are taken out of

the claimant’s award. Minor v. Comm’r of Soc. Sec’y, 826 F.3d 878, 881 (6th Cir. 2016). “If the
attorney could have received EAJA fees but failed to apply for them, it is unfair to make the

plaintiff bear the burden of this error.” Iliceto v. Sec’y of Dep’t of Health & Human Servs., No.

CV-83-2160, 1990 WL 186254, at *1 (E.D.N.Y. Nov. 14, 1990).

       While “[r]emand ‘alone,’ which occurs when the ALJ’s decision was not ‘supported by

substantial evidence,’ does not necessarily require an award of fees because the remand standard

is not the equivalent of a finding that the government’s position was not substantially justified,”

Glenn v. Comm’r of Soc. Sec’y, 763 F.3d 494, 498 (6th Cir. 2014) (quoting Couch v. Sec’y of

Health and Human Servs., 749 F.2d 359, 360 (6th Cir.1984)), it can hardly be said that Taylor did

not have a “credible argument” to move for EAJA fees in this case, see Iliceto, 1990 WL 186254,

at *1. The Magistrate Judge, in issuing a prior Report and Recommendation on the merits, which

was later adopted by the Court, used strong language in finding that the ALJ disregarded and

mischaracterized the record. (See ECF No. 19.) The Magistrate Judge found that the ALJ “grossly

misstated and under-represented the medical evidence,” “minimized” Campanaro’s emergency

room visits, and “played doctor” when evaluating medical evidence without an accompanying

medical opinion. (See id.) Given the strong basis for remand, Taylor had a credible argument to

move for EAJA fees. The Court sees no error in the Magistrate Judge’s fee reduction.

       So Taylor’s objection is OVERULED. The Court ADOPTS the Magistrate Judge’s Report

and Recommendation (ECF No. 26) GRANTING IN PART Taylor’s application for attorney’s

fees (ECF No. 22). Taylor is awarded $2,281.25.

       IT IS SO ORDERED.

                                             s/Laurie J. Michelson
                                             LAURIE J. MICHELSON
                                             UNITED STATES DISTRICT JUDGE

Date: August 20, 2019



                                                2
                                 CERTIFICATE OF SERVICE

       The undersigned certifies that a copy of the foregoing document was served on the
attorneys and/or parties of record by electronic means or U.S. Mail on August 20, 2019.

                                        s/William Barkholz
                                        Case Manager to
                                        Honorable Laurie J. Michelson




                                           3
